Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0002892
                                                      27-AUG-2013
                                                      02:32 PM




                         SCPW-13-0002892

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   DENISE ESPINOZA, Petitioner,

                               vs.

              DISTRICT COURT OF THE FIRST CIRCUIT,
                 HONOLULU DIVISION, Respondent.


                       ORIGINAL PROCEEDING
                     (Case No. 1P1090009388)

      ORDER DENYING “APPELLANT DENISE ESPINOZA’S EMERGENCY
    MOTION FOR WRIT OF MANDAMUS; PRO[H]IBITION; PRE[E]MPTORY;
      WARRANT FOR ARREST” AND “APPELLANT DENISE ESPINOZA’S
                 MOTION FOR STAY OF PROCEEDINGS”
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the document submitted by

petitioner Denise Espinoza entitled “Appellant Denise Espinoza’s

Emergency Motion for Writ of Mandamus: Pro[h]ibition;

Pre[e]mptory; Warrant for Arrest” and “Appellant Denise

Espinoza’s Motion for Stay of Proceedings”, which was filed as a

petition for a writ of mandamus on August 15, 2013, and the

record, it appears that petitioner does not have a clear and

indisputable right to the requested relief and has alternative
means to obtain relief.    Petitioner, therefore, is not entitled

to a writ of mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204-

05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).    Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

          DATED:   Honolulu, Hawai#i, August 27, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack